Exhibit 99.1 Brookfield Residential Properties Inc. Investors, analysts and other interested parties can access Brookfield Residential’s 2012 Second Quarter Results as well as the Letter to Shareholders and Supplemental Information on Brookfield Residential’s website under the Investors / Financial Reports section at www.brookfieldrp.com. The 2012 Second Quarter Results conference call can be accessed via webcast on August 8, 2012 at 11 amEastern Time at www.brookfieldrp.com or via teleconference at 1-800-319-4610 toll free in North America. For overseas calls please dial 1-604-638-5340, at approximately 10 minutes prior to the start time. The teleconference recorded rebroadcast can be accessed until September 8, 2012 at 1-800-319-6413 or 604-638-9010 (Password 1231#). BROOKFIELD RESIDENTIAL REPORTS 2 Calgary, Alberta, August 7, 2012 – (BRP: NYSE/TSX) Brookfield Residential Properties Inc. (“Brookfield Residential”) today announced financial results for the second quarter ended June 30, 2012. The financial results are based on U.S. Generally Accepted Accounting Principles (U.S. GAAP). The Letter to Shareholders and the Company’s Supplemental Information contain further information on the Company’s strategy, accomplishments, outlook, operations and financial results. Shareholders are encouraged to read these documents, which are available on the Company’s website at www.brookfieldrp.com. “Net new orders, backlog and average selling prices improved during the quarter, together with stronger net income for the three and six months ended June 30, 2012 – particularly, when one takes out the non-recurring income in last year’s results arising from the merger,” commented Alan Norris, President and CEO of Brookfield Residential. FINANCIAL HIGHLIGHTS Results of Operations Three Months Ended June 30 Six Months Ended June 30 (US$ millions, except per share amounts) Total revenue $ Income before income taxes 34 26 38 52 Income tax expense ) (7
